DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 is pending.
Claims 2-4 are canceled.
Claim(s) 1 is allowed.
Response to Amendment
This Office Action is responsive to the response after final filled on 05/04/2021.
Claim 1 is amended. Accordingly, the amended claim is being fully considered by the examiner.
Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC §112 rejections withdrawn:
	Applicant’s amendments to claim 1 have overcome all the 35 USC § 112 rejections to claim 1 as set forth in the previous office action; accordingly, all the 35 USC § 112 rejections to claim 1 as set forth in the previous office action have been withdrawn.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claim 1 have overcome the 35 USC § 103 rejections to claim 1 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to claim 1 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 15-17 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. §112 of claim 1 have been fully considered and are persuasive. See page 3 of the applicant’s remarks and arguments submitted on 05/04/2021:
	“Applicant has amended claim 1 as agreed upon during the interview. Withdrawal of the §112(b) rejection is respectfully requested. 
	In view of the amendments and arguments set forth above, the above-identified application is in condition for allowance, which action is respectfully requested.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claim 1, all the 35 U.S.C. § 112 rejections to claim 1 as set forth in the previous office action have been withdrawn.

Claim 1:
	Regarding claim 1, Teng (US20190114534A1) discloses all the elements of previously presented claim 1 as presented in the previous office action mailed on 11/02/2020.
However, regarding the amended claim 1, none of the Teng (US20190114534A1), Sun et al. (US20160179643A1), Ishiguro (US20180203622A1), or Ashmore et al. (US20040049710A1) taken either alone or in obvious combination disclose, A controller, having all the claimed features of applicant’s instant invention, specifically including:	
A controller comprising a plurality of processors which each manage resources or share resources, the controller comprising: 

a second processor configured to control the machine, wherein the controller is configured to: 
control, by the first processor and the second processor, the machine, 
transmit, by the second processor, a request message for backup processing to the first processor, the message identifying data sets to be backed up, and enter by the second processor, a second standby state after the transmission of the request message, 
when the request message is received, complete processing, by the first processor, the identified data sets for controlling the machine, 
when the processing of the identified data sets is complete, transmit, by the first processor, a ready message to the second processor, and enter by the first processor, a first standby state after the transmission of the ready message, 
when the ready message is received, perform, by the second processor the backup processing of the identified data sets, 
when the backup processing is complete, transmit, by the second processor, an end message to the first processor, and 
when the end message is received, resume, by the first processor, controlling the machine.”

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116